Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Angeletti (US 4014431).
Regarding claim 1, Angeletti et al. teach a conveyor comprising:
A tubular outer member with an open inlet and an open outlet end;
An inner helical member extending from an inner side of the cylindrical member along its entire length;
A drive means for rotating said cylindrical member about a central axis.
Angeletti et al. do not teach either the inlet end or the outlet end being higher than the other. They do teach the device is portable and usable in areas with changing elevation with the example of bringing coal out of a mine.  However, it is considered a design choice as to which end is maintained at a higher position than the other.  One of ordinary skill in the art at the time of filing would have envisioned placing the inlet at a higher position than the outlet in order to meet instant operational demands.  For example, if rock dust was to be delivered to the mine face the motor of Angeletti et al. could be driven backwards and the conveyor would then be moving material from a ground surface to the mine face below. In the alternative one could merely rearrange the device in the example in the opposite orientation without having to reverse the motor.  Thus, the orientation of the device is considered an obvious design choice that would not change the function or capabilities of the device in any manner. 
Regarding claim 2 Angeletti et al. further disclose the inner helical member has a width less than one half the diameter of the cylindrical member.
Regarding claims 3 and 4 Angeletti et al. further teach the width of the inner helical member may be about one fourth of the diameter of the cylindrical member.  They do not teach it being less than about one fourth.  However, one of ordinary skill in the art would have been able to modify this relationship to suit the material being conveyed.  This is considered a results-oriented relationship that can be developed without undue experimentation. 
Regarding claim 5 Angeletti et al. further teach a belt conveyor that may be located at either the inlet, the outlet or both for conveying material to and from the tube conveyor.
Regarding claims 7 and 8 Angeletti et al. does not teach a material other than coal being moved by their device. The material to be moved is considered a design choice and the actual conveyor would operate in the same manner with the same results no matter what type of material it is moving.

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 20090283018 A1) in view of Angeletti (US 4014431).
Grasso teaches a system for manufacturing white pozzolan comprising:
A glass separation unit (16,22);
a ball mill crusher unit (44);
a fluidized bed drying unit (34);
a magnetic separator unit (unnumbered) mounted above a conveyor (16, para. 0043);
connecting units in a sequence.
Grasso does not teach a glass separator comprising a tubular outer member with a helical member on the inner surface and an open bore in the center of the tube going from the inlet to the outlet.
Angeletti teaches the claim limitations of claim 1 as above.
Regarding claims 9 and 10 it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spiral tube conveyor taught by Angeletti to the pozzolan manufacturer of Grasso to convey separated materials and reduce size in a ball mill crusher. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the conveyor of Angeletti to the pozzolan manufacturer of Grasso without undue experimentation. Further, the modification of the pozzolan manufacturer of Grasso with the conveyor of Angeletti would have produced the predictable results of being able to convey separated glass and ceramic materials to the dryer and ball mill units in a metered manner and reducing size of the materials in the ball mill crusher unit. Grasso further teaches sequencing the magnetic separator unit upstream of the ball mill crusher.
	Regarding claim 12, Grasso further teaches the drying unit is downstream of the separator. 
	Regarding claim 13, Grasso further teaches the drying unit upstream of the ball mill unit. See Figure 1. 
	Regarding claim 14, Grasso further teaches a fluidized bed dryer unit for drying materials.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 20090283018 A1) in view of Angeletti (US 4014431) and in further view of Fricke (US 20180104720 A1).
Angeletti and Grasso teach the claim limitations of claim 1 and claim 9 respectively as above. Angeletti and Grasso do not teach a separator with stacking screens or multiple outputs for removing separated materials.
Fricke teaches a classifying apparatus comprising:
A separator with stacking screens (5) for separating materials of increasing fineness
Outputs (9,10,11) for removing separated materials for repurposing.
	Regarding claim 15 and 16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the classifying apparatus taught by Fricke to the pozzolan manufacturer of Grasso to separate materials and repurpose pieces larger than predetermined size. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the apparatus of Fricke to the pozzolan manufacturer of Grasso without undue experimentation. Further, the modification of the pozzolan manufacturer of Grasso with the apparatus of Fricke would have produced the predictable results of being able to separate the glass and ceramic materials with decreasing size and output larger materials for conveying to the ball mill crusher unit. It would have been further obvious to one of ordinary skill in the art to sequence the apparatus of Fricke downstream from the magnetic separator of Grasso.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 20090283018 A1) in view of Angeletti (US 4014431) and in further view of Fricke (US 20180104720 A1).
Angeletti teaches a conveyance method comprising:
conveying material in a tubular outer member with an inner surface and outer surface (8);
feeding material in an open inlet end and removing material via an open outlet end (unnumbered);
conveying material along an inner helical member extending inwardly from the inner surface (7);
disposing material via an open central bore between the inlet end and outlet end (unnumbered);
Angeletti et al. do not teach either placing either the inlet or outlet end vertically higher than the other end. They do teach the conveyance method is portable and can be performed in areas with changing elevation with the example of bringing coal out of a mine.  However, it is considered a design choice as to which end is maintained at a higher position than the other.  One of ordinary skill in the art at the time of filing would have envisioned placing the inlet at a higher position than the outlet in order to meet instant operational demands.  For example, if rock dust was to be delivered to the mine face the motor of Angeletti et al. could be driven backwards and the conveyor would then be moving material from a ground surface to the mine face below. In the alternative one could merely rearrange the device in the example in the opposite orientation without having to reverse the motor.  Thus, the orientation of the device is considered an obvious design choice that would not change the function or capabilities of the device in any manner. 
Grasso teaches a method for manufacturing white pozzolan comprising:
crushing material in a ball mill crusher unit (44);
drying material in a fluidized bed drying unit (34);
separating ferrous material using a magnetic separator unit (unnumbered) above a conveyor (16);
connecting units in a sequence.
Fricke teaches a method for classifying comprising:
Stacking screens (5) for separating materials of increasing fineness
Outputs (9,10,11) for removing separated materials for repurposing.
Regarding claims 17,18 and 19, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the conveyance method taught by Angeletti to the pozzolan manufacturing method of Grasso to convey separated materials and reduce size in a ball mill crusher. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the conveyor of Angeletti to the pozzolan manufacturing method of Grasso without undue experimentation. Further, the modification of the pozzolan manufacturing method of Grasso with the conveyor of Angeletti would have produced the predictable results of being able to convey separated glass and ceramic materials to the dryer and ball mill units and reducing size of the materials in the ball mill crusher unit. It would have been further obvious to one of ordinary skill in the art to sequence the drying unit upstream of the ball mill crusher unit both taught by Grasso.
Regarding claim 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the classifying method taught by Fricke to the pozzolan manufacturing method of Grasso to separate materials and repurpose pieces larger than predetermined size. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the method of Fricke to the pozzolan manufacturing method of Grasso without undue experimentation. Further, the modification of the pozzolan manufacturing method of Grasso with the classifying method of Fricke would have produced the predictable results of being able to separate the glass and ceramic materials with decreasing size and output larger materials for conveying to the ball mill crusher unit. 

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the spiral tube conveyor taught by Angeletti (US 4014431) does not teach an additional conveyor with the second end reaching halfway down the spiral tube conveyor.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the pozzolan manufacturing system taught by Grasso (US 20090283018 A1) does not teach a magnetic separator unit that has a conveyor belt with its second roller being a magnetic eddy diffusion roller along with th remaining structure claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fasolini (US 20190241992 A1) for a material processor with a magnetic separation area, a sorting area and a sieving area. Valerio (US 20190329268 A1) for a system that separates aluminum from waste using a ball mill size reducer and dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. T. P/
Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655